DISMISS and Opinion Filed January 31, 2020




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00388-CV

                            MUSTAPHA OULAD-CHIKH AND
                          WELLNESS ANALYSIS, LLC, Appellants
                                       V.
                             WADE ROSENBURG, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00058-2018

                             MEMORANDUM OPINION
                       Before Justices Partida-Kipness, Nowell, and Evans
                                    Opinion by Justice Evans
        Before the Court is the parties’ joint notice of settlement. In the notice of settlement, the

parties state all matters between them have been resolved and, as such, appellants seek to withdraw

the appeal pending before the Court. We treat the notice of settlement as a motion to dismiss this

appeal. Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

180388F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MUSTAPHA OULAD-CHIKH AND                          On Appeal from the 380th Judicial District
 WELLNESS ANALYSIS, LLC, Appellants                Court, Collin County, Texas
                                                   Trial Court Cause No. 380-00058-2018.
 No. 05-18-00388-CV         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 WADE ROSENBURG, Appellee                          participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

        Subject to any agreement of the parties, it is ORDERED that each party bear their own
costs of this appeal.


Judgment entered January 31, 2020.




                                             –2–